       3:19-cv-03055-TSH # 32    Page 1 of 2                                         E-FILED
                                                            Friday, 15 May, 2020 02:56:07 PM
                                                                Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

HOLLY GIBSON,                       )
                                    )
            Plaintiff,              )
                                    )
      v.                            )      No. 19-cv-3055
                                    )
ANDREW SAUL, Commissioner           )
of Social Security,                 )
                                    )
            Defendant.              )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      Pursuant to the parties’ Stipulation to Award of Attorney Fees and

Costs (d/e 31) (Stipulation), this Court awards Plaintiff $6,065.36 in

attorney fees and $0.00 in expenses (the “Award”). The Award fully and

completely satisfies any and all claims for fees, costs, and expenses that

may have been payable to Plaintiff in this case under the EAJA.

      The Award belongs to Plaintiff, but Plaintiff may, and has, assigned

her right to the Award to her attorney Kristen N. Van Fossan. Stipulation,

at 1. The United States may also take an offset against the Award to

satisfy any pre-existing debts that Plaintiff owes the United States. See

Astrue v. Ratliff, 560 U.S. 586 (2010). If the United States determines that

all or any portion of the Award is not subject to offset for such debts,

                                 Page 1 of 2
       3:19-cv-03055-TSH # 32    Page 2 of 2




Defendant shall pay the portion of the Award not subject to offset to

Plaintiff’s attorney Kristin N. Van Fossan. Plaintiff’s Petition for Award of

Attorney Fees Pursuant to the Equal Access to Justice Act (EAJA) (d/e 29)

is DENIED as moot.

ENTER: May 14, 2020



                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                  Page 2 of 2
